Case 1:20-cv-08992-AT Document 26 Filed 03/02/21 Page 1 of1

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
FAUSTA AVILES, individually and on behalf DOC #: ———
of others similarly situated, DATE FILED: 3/2/2021

 

Plaintiff,
-against-

20 Civ. 8992 (AT)

CHELSEA LAUNDRY INC. (D/B/A CHELSEA
LAUNDRY), MARCO DOE, and SUSIE DOE, ORDER

 

Defendants.
ANALISA TORRES, District Judge:

 

Upon the completion of fact discovery, the parties shall submit a joint letter indicating
whether they wish to be referred for settlement to an alternate dispute resolution mechanism, such as
a settlement conference before a magistrate judge or the District’s Mediation Program.

SO ORDERED.

Dated: March 2, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
